 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY KRAUS,                                     No. 2:18-cv-0558-WBS-KJN
12                       Plaintiff,
13           v.                                        ORDER
14    INDERJIT S. UBHI, et al.,
15                       Defendants.
16

17

18          Presently pending before the court is plaintiff’s motion for default judgment, which is set

19   for hearing on January 10, 2019. (ECF Nos. 15, 17.) Pursuant to Local Rule 230(c), defendants

20   were required to file an opposition or statement of non-opposition to the motion no later than

21   fourteen (14) days prior to the hearing date, i.e., by December 27, 2018. Although that deadline

22   has passed, no opposition or statement of non-opposition was filed.

23          Out of abundance of caution, and in light of the court’s desire to resolve the action on the

24   merits, the court provides defendants with one additional, final opportunity to oppose the motion.

25   Accordingly, IT IS HEREBY ORDERED that:

26          1. The January 10, 2019 hearing on plaintiff’s motion for default judgment is

27                VACATED and CONTINUED to February 14, 2019, at 10:00 a.m., in Courtroom No.

28                25 before Judge Newman.
                                                       1
 1         2. Any opposition shall be filed no later than January 31, 2019, and any reply brief is due

 2             February 7, 2019.

 3         3. Defendants are cautioned that failure to respond to the motion in compliance with this

 4             order will be deemed to be their consent to a summary grant of the motion, and may

 5             result in the imposition of a default judgment against defendants.

 6         4. Plaintiff shall promptly serve a copy of this order on defendants at their last-known

 7             addresses, and file a proof of service.

 8   Dated: January 3, 2019

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
